Citation Nr: 0948607	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-07 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an initial evaluation in excess of 10 percent 
prior to March 11, 2005, entitlement to an evaluation in 
excess of 50 percent prior to October, 2, 2007, and 
entitlement to an evaluation in excess of 70 percent from 
October, 2, 2007 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1973 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
PTSD, assigning a 10 percent evaluation as of October 29, 
2002.  Construing the record most favorably to the Veteran, 
the Board finds that she perfected an appeal as to the 
disability rating assigned to the service-connected PTSD from 
that rating decision.  

In August 2005, the Waco, Texas RO increased the evaluation 
of the Veteran's PTSD disability to 50 percent as of March 
11, 2005.  In April 2008, the RO increased the rating to 70 
percent as of October 2, 2007.  As the Veteran had not been 
granted the maximum benefit allowed, she is seeking a higher 
PTSD rating and the claim is still active.  The Board notes 
that entitlement to TDIU was granted as of June 19, 2008, the 
date of the claim.

The Veteran testified before the RO in September 2007.  A 
copy of the transcript of this hearing has been associated 
with the claims file.  






FINDINGS OF FACT

1.  Between October 29, 2002 and June 7, 2006, the Veteran's 
PTSD was productive of occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, and mood.

2.  From June 8, 2006, the Veteran's PTSD was productive of 
total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period from October 29, 2002 through June 7, 
2006, the schedular criteria for a rating of 70 percent, but 
no more than 70 percent, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.125-4.130, Diagnostic Code (DC) 9411 (2009).

2.  For the period beginning June 8, 2006, the schedular 
criteria for a 100 percent rating for PTSD have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.125-4.130, DC 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

There is no issue as to providing an appropriate application 
form or completeness of the application.  The Veteran was 
issued VCAA notification letters in December 2002, June 2005, 
and August 2006, which informed her of the evidence needed to 
substantiate her claim, the avenues by which she might obtain 
such evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, --- 
F.3d ----, 2009 WL 2835434 (Fed.Cir.).  

Since the issue in this case (entitlement to a higher initial 
rating) is a downstream issue from that of service 
connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the 
United States Court of Appeals for Veterans Claims (Court) 
has also determined that the statutory scheme does not 
require another VCAA notice letter in a case such as this 
where the Veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the December 2002 VCAA letter was issued prior to 
the February 2005 rating decision on appeal; thus, VCAA 
notice was timely.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA and private medical records, 
and VA examinations.  Under these circumstances, there is no 
duty to provide another examination or a medical opinion.  38 
C.F.R. §§ 3.326, 3.327 (2009).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Laws and Regulations

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran has challenged the initial disability ratings by 
seeking appellate review of the RO's initial evaluations 
because of his dissatisfaction with them as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" rating.  
Fenderson, 12 Vet. App. at 126.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21.

The Veteran's PTSD is rated under DC 9411 and is evaluated 
under the General Rating Formula for Mental Disorders found 
at 38 C.F.R. § 4.130.  The Rating Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Board finds as highly relevant the evidence provided by 
Global Assessment of Functioning (GAF) scores that mental 
health professionals assign upon examination of a patient.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 is 
defined as some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A GAF of 81 to 90 reflects 
absent or minimal symptoms (e.g., mild anxiety before an 
exam), good functioning in all areas, interested and involved 
in a wide range of activities, socially effective, generally 
satisfied with life, no more than everyday problems or 
concerns (e.g., an occasional argument with family members).  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Factual Background

The Veteran contends, in essence, that her PTSD is totally 
disabling and therefore warrants a 100 percent schedular 
rating.  

From December 2000 to December 2002 the Veteran saw a private 
psychologist, and she was treated for PTSD.  

In October 2002, a VA psychologist stated that PTSD screening 
indicated that the Veteran was exposed to significant 
stressors in service and that she met the criteria for PTSD 
secondary to military trauma.  

During the October 2002 VA PTSD intake examination, the 
Veteran reported being physically assaulted and possibly 
sexually assaulted in service.  She described herself as 
"very irritable" and admitted to hitting people when angry.  
She only had hallucinations when she took serzone, but not 
since she stopped taking it.  She had nightmares of being 
sexually assaulted.  She reported an in-service suicide 
attempt, because she did not want to be pregnant and did not 
want to leave service.  She reported avoidance of thoughts 
and situations that reminded her of the in-service trauma.  
She had hyperarousal, as she only slept for three hours, had 
poor concentration, and hypervigilance.  She was diagnosed as 
having PTSD and major depressive disorder.  

From October 2002 through October 2004, the Veteran continued 
to receive psychiatric care at the New Orleans VA Medical 
Center (VAMC).  She participated in the women's counseling 
group.  

In March 2005 Bonham VAMC treatment records, the Veteran 
reported that nightmares and flashbacks were not as bad as 
they were before.  She reported getting angry and avoiding 
people, but she denied any previous history of violence or 
assault of others.  She reported that suicide has crossed her 
mind, but she has never attempted it; she has been more 
depressed since her divorce in 1992.  The examiner noted that 
she was hypervigilant, irritable, and insomnic.  Her 
concentration, insight, and judgment were fair, and her 
memory was intact.  She was diagnosed as having PTSD and 
major depressive disorder.  

In May 2005, the Veteran began individual therapy sessions at 
the Bonham VAMC until she could transition into an anger 
management or women's support group.  She reported periodic 
episodes of increased anger when she sometimes feels that she 
will "lose control."  She reported owning a gun, but she 
denied an intent to harm herself or anyone else.  However, 
she agreed to remove her gun from her home as a precaution.  
She denied current hallucinations or mania.  

In a July 2005 VA psychotherapy record, the Veteran continued 
to report periodic, vague suicidal ideation, but she denied a 
current suicidal or homicidal ideation or plan.  

In a July 2005 statement, a family member stated that the 
Veteran was secluded, depressed, and avoided people.  
Sometimes the Veteran would not sleep for days, and then 
after an outburst she would avoid everyone and sleep for 
days.  

In August 2005, the Veteran had a VA PTSD examination.  She 
reported that she moved from Louisiana after her father's 
death in June 2004 to Texas to live with her sister.  She 
felt "helpless and pitiful," and she could not live alone 
because she kept losing jobs.  She reported that her 
"paranoia" returned due to being in a new environment and 
intensified following a burglary.  She felt that she was 
regressing after her move to Texas, and she relied upon her 
sister and mother for financial assistance, as she cannot 
work around others and has become more socially avoidant.  
Despite increasing her medications, she was still unable to 
sleep and averages only one to three hours of sleep per 
night.  She had nightmares of being attacked and sometimes 
thought she saw someone standing over her bed at night.  She 
reported feeling "very angry," even toward her invalid 
mother, and she attacked her ex-husband while staying with 
him to visit her son.  She experienced visual and auditory 
hallucinations related to constant fearfulness and 
sleeplessness.  She reported dwelling on the in-service 
trauma more as she ages.  She reported problems with 
concentration and did not care whether she lived or died, but 
she did not have plans to take her life.  She reported that 
if she stops taking her medication, she starts hearing 
whispers and becomes more agitated.  She was arrested once 
for striking a girl in 1993 or 1994, but she could not 
remember the event.  The police were called recently when she 
had a "knock down/drag out" argument with her niece.  She 
was asked to resign from her last place of employment in 
April 2005 due to conflicts with her boss.  She also reported 
slapping her son twice during recent visits.  She reported 
weekly panic attacks, obsessive locking of doors, and 
difficulty controlling impulses.  Her short term memory and 
long term memory were fair.  She was diagnosed as having 
chronic severe PTSD, major depressive disorder, intermittent 
explosive disorder, and alcohol abuse.  Her GAF score was 45.  
The examiner opined that her depression and alcohol abuse 
were directly related to her PTSD, and her military trauma at 
least aggravated her explosive temper.  

Employment records showed that the Veteran last worked on 
November 15, 2005.  

In a June 8, 2006 VA treatment record, the Veteran reported 
continued homicidal ideation, but she denied suicidal 
ideation.  She also reported increased anxiety and 
depression.  Police had assaulted her son, which triggered 
memories of past trauma when assaulted.  Her GAF score was 
45.  

In a July 2006 statement associated with a claim for 
individual unemployability, the Veteran stated that she has 
not been able to work in gainful employment due to her 
heightened level of anxiety and depression.  She worried that 
as she aged she would not be able to take care of herself.  

In an August 2006 VA treatment record, the Veteran reported 
increased nightmares, intrusive thoughts, and paranoia.  She 
was unable to concentrate and had auditory hallucinations 
that she thought were stress related.  She reported having 
homicidal ideation toward several family members, but she 
denied having a plan or intent to harm them.  She had a GAF 
score of 40.  Later in August 2006, she continued to have 
homicidal ideation with a plan when provoked, criticized, and 
not treated with respect.  She continued to experience 
auditory hallucinations.  

During the September 2006 VA PTSD examination, the Veteran 
reported estranged relationships with her three children with 
whom she avoided contact.  She reported having no friends 
except her sister in Texas and socializing had become more 
difficult due to depression, social avoidance, and panic 
attacks.  She stated that PTSD has kept her from gainful 
employment, because she cannot work with groups of people.  
She denied delusions and hallucinations, but she sometimes 
saw shadows that she could not determine whether or not they 
were real.  She felt that her memory was worse due to her 
difficulty concentrating.  She stated that she wakes up at 
night to check the door and locks it in a compulsive manner; 
she had sleep impairment.  The examiner opined that her major 
depressive disorder probably exacerbates her PTSD symptoms.  

In October 2006 VA treatment records, the Veteran had 
increased stress with recent homicidal ideation.  She 
continued to have difficulty controlling her temper and was 
getting into altercations with other people.  Her 
concentration problems interfered with her Internet courses.  
She was paranoid about neighbors, family, and people in her 
small community with multigenerational racial prejudice.  

In January 2007, the Veteran reported avoiding contact with 
her son, because she was afraid she would act on her 
homicidal ideation if provoked.  She has become verbally 
aggressive with family members, so she avoided contact with 
them as much as possible.  She continued to be unable to work 
for several years due to exacerbation of PTSD symptoms.  Her 
GAF score was 38.  Due to her increased homicidal ideation, 
she had increased psychosis.  It was noted that 
hospitalization may be needed.  In February 2007, the Veteran 
reported increased paranoia and visual hallucinations while 
driving.  

In the Veteran's February 2007 substantive appeal (VA Form 
9), she stated that she had just gotten off academic 
suspension, but she was still on probation.  She also stated 
that her mental health had worsened, as her medications have 
increased and she was isolated from her family.  

In a March 2007 VA treatment record, the Veteran stated that 
Abilify helped her sleep better and have fewer 
hallucinations, but she still continued to have anger issues 
and hallucinations.  She had brought her gun back to her new 
apartment, but she agreed to resecure the gun.  In April 
2007, she reported hitting her son in the face when he 
provoked her.  

In an April 2007 statement, the Veteran reported having 
increased anger and wanting to kill the person at the time of 
the incident.  She stated that she has gotten out weapons, 
but finally the person just left.  She also reported auditory 
and visual hallucinations as well as nightmares of being 
attacked.  She had increased panic attacks and continued 
sleeping difficulties.  In a June 2007 statement, she 
reiterated her increasing paranoia and aggressive anger.  

In a July 2007 VA treatment record, the Veteran continued to 
have homicidal ideation, nightmares, and difficulty 
controlling agitation.  She feared her family was turning 
against her and was fearful of becoming violent.  In August 
2007, she stopped taking her medication, and she began 
hearing voices again.  In September 2007, she continued to 
see shadows of people around her, and she reported that the 
last time she tried to work she attacked her employer.  

In September 2007, the Veteran had a RO hearing.  She 
explained that she had worse panic attacks, anger issues, and 
homicidal ideations.  She reported acting aggressively toward 
her grandson, as she found herself with her hands around his 
neck and pushed him down.  

During the October 2007 VA examination, after a review of the 
claims file, the examiner noted that the Veteran's 
functioning has decreased and her psychiatric medications 
have increased.  She reported increased panic attacks, 
hallucinations, and drinking wine to fall asleep.  She also 
reported almost losing control of her behavior and having 
episodes of dissociation with memory loss.  The Veteran's 
occupational functioning and social functioning were severe.  
She reported rage episodes in which she loses control and 
cannot remember what happened.  She stated that during one of 
these episodes she accidentally discharged her gun.  She 
reported that her son was incarcerated for assault following 
an altercation between them.  She reported paranoia, feelings 
of discrimination, and hallucinations.  She also had 
impulsive suicidal and homicidal ideations.  Her 
concentration was poor, and her memory was moderately 
impaired.  The examiner stated that the Veteran continued to 
meet the criteria of a PTSD diagnosis and opined that her 
PTSD had not changed substantially since the previous VA 
examination.  The examiner diagnosed the Veteran as having 
chronic severe PTSD, bipolar II disorder, alcohol dependence, 
panic disorder, and intermittent explosive disorder.  The 
examiner opined that the diagnosis of bipolar disorder was 
reflective of a progression of her major depressive disorder 
and that it was less likely than not secondary to her PTSD.  
The examiner estimated that there was a 25 to 30 percent 
likelihood that her PTSD and bipolar disorder were related 
conditions.  The examiner opined that it was more likely that 
they were separate issues and that bipolar disorder was the 
primary reason for the reported deterioration in functioning.  
She had a GAF score of 35.  

In an October 2007 VA treatment record, the Veteran reported 
worrying about the VA examination results, because she 
thought she was incorrectly diagnosed as having bipolar 
disorder.  She had chronic suicidal and homicidal ideations, 
but she lacked a plan or intent.  

In February 2008, the Veteran's medication was again 
increased in order to treat her nightmares, night terrors, 
paranoia, and hallucinations.  These symptoms continued 
through April 2008.  In April 2008, she reported becoming 
more depressed and hypervigilant.  

During the October 2008 VA PTSD examination, the Veteran 
reported poor concentration, and her long term memory was 
fair.  Her affect was anxious and depressed, and she was 
guarded.  She reported anxiety, nightmares, panic attacks, 
brief manic episodes, and anger outbursts, though less 
frequent due to isolating herself.  The examiner opined that 
more likely than not the Veteran's psychotic symptoms of 
paranoia and hallucinations were secondary to her bipolar 
disorder.  The examiner also opined that the Veteran's 
bipolar disorder was the more severe diagnosis and PTSD was a 
secondary diagnosis.  The examiner noted that the Veteran 
endorsed all symptoms of PTSD, including all the persistent 
reexperiencing symptoms, persistent avoidant symptoms, and 
persistent hyperarousal symptoms.  The examiner did not find 
objective worsening of the PTSD, but the Veteran described 
worsening depression.  



Analysis

From October 29, 2002 through June 7, 2006

The October 2002 VA PTSD intake examination noted the 
Veteran's irritability and history of hitting people when 
angry.  This is consistent with the schedule indicative of a 
70 percent rating, as one of the symptoms is impaired impulse 
control, such as unprovoked irritability with periods of 
violence.  See 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  The Veteran also suffered from nightmares, 
difficulty sleeping, hypervigilance, hyperarousal, and poor 
concentration.  Although she did not exhibit the other listed 
symptoms, that is not determinative.  The symptoms listed in 
the rating schedule are not intended to constitute an 
exhaustive list, but rather serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  In addition to PTSD, she was diagnosed as having 
major depressive disorder.  

Although in March 2005 the Veteran denied a history of 
violence and suicide attempts and reported that nightmares 
and flashbacks had improved, during the August 2005 VA PTSD 
examination she reported increased paranoia and social 
avoidance.  Despite increasing her medication, she was still 
unable to sleep.  She had auditory and visual hallucinations 
and weekly panic attacks.  She exhibited obsessive behavior 
and had difficulty controlling impulses.  She attacked her 
ex-husband and son.  In April 2005 she was asked to resign 
from a job due to conflicts with her boss.  The August 2005 
VA examiner opined that her depression and alcohol abuse were 
directly related to her PTSD, and her military trauma at 
least aggravated her explosive temper.  

The Veteran's symptoms during this time period were 
consistent with the schedule indicative of a 70 percent 
rating.  See 38 C.F.R. § 4.130, General Rating Formula for 
Mental Disorders.  She had obsessive routines, such as 
locking the doors that interfered with her sleep.  She had 
weekly panic attacks and lacked impulse control, as was 
evident in her attack on her son and ex-husband.  
Additionally her attack on her son and ex-husband and her 
conflict with her boss in April 2005 showed her difficulty in 
adapting to stressful situations and inability to establish 
and maintain effective relationships.  

In view of the foregoing, the Board finds that the Veteran's 
PTSD symptomatology is productive of occupational and social 
impairment, with deficiencies in most areas, such as, work, 
family relations, judgment, thinking, and mood.  Therefore, 
the Veteran's PTSD from October 29, 2002 through June 7, 2006 
most closely meets the criteria for a 70 percent disability 
rating.  See 38 C.F.R. §§ 4.7, 4.130, General Rating Formula 
for Mental Disorders.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
There has been no showing by the Veteran that her service-
connected PTSD has necessitated frequent hospitalizations.  
The degree of disability shown is not consistent with marked 
interference with employment.  Thus, the criteria for 
submission for assignment of an extraschedular rating for her 
PTSD pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


From June 8, 2006

In determining whether a 100 percent schedular rating is 
warranted, the Board notes at the outset that the claims file 
reflects that the Veteran had not worked since November 15, 
2005, and she has been granted TDIU since June 2008, the date 
of her TDIU claim.  The RO gave the Veteran the benefit of 
the doubt regarding whether her inability to find gainful 
employment was due to her service-connected PTSD or her 
nonservice-connected bipolar disorder.  The Board notes that 
June 8, 2006 was the first date of psychiatric treatment 
since her last date of employment, November 15, 2005.  
Therefore, June 8, 2006 is the date that marks the beginning 
of this schedular rating.  

From June 2006 through August 2006 the Veteran had 
intermittent homicidal ideation, particularly toward family 
members, and increased anxiety and depression.  In the 
September 2006 VA examination, she reported estranged 
familial relationships and a lack of friends.  She denied 
hallucinations, but she saw shadows that she could not 
determine whether or not they were real.  This examiner 
opined that her major depressive disorder probably 
exacerbated her PTSD symptoms.  In October 2006, she 
continued to have homicidal ideation and was getting into 
altercations with others.  In January 2007, she avoided 
contact with her son, as she felt she could not control 
herself; it was noted that hospitalization may be needed.  In 
February 2007, she reported visual hallucinations, needed 
increased medications, and reported being on academic 
probation.  In April 2007, she struck her son in the face, 
and her homicidal ideations and hallucinations continued.  In 
the September 2007 RO hearing, she also reported aggressive 
behavior toward her grandson, including putting her hands 
around his neck.  

During the October 2007 VA PTSD examination, the Veteran 
reported rage episodes, one that involved discharging her 
gun.  She also had impulsive suicidal ideations.  She had 
poor concentration and impaired memory.  However, the 
examiner attributed her deterioration in function to bipolar 
disorder, which the examiner concluded was a separate issue 
unrelated to her PTSD.  The examiner stated that her PTSD had 
not changed substantially since the previous VA examination.  
In February 2008, her medications were again increased to 
treat her nightmares, night terrors, paranoia, and 
hallucinations.  The October 2008 VA examiner attributed her 
paranoia and hallucinations as secondary to her bipolar 
disorder, which the examiner also opined was more severe than 
her PTSD.  The examiner did not find that her PTSD had 
worsened.  

These symptoms, along with her unemployability that has been 
attributed to her PTSD, show that the Veteran is unable to 
establish and maintain effective relationships with others.  
She has been a persistent danger of hurting others and has 
actually physically injured others.  Additionally, she 
suffers from hallucinations and breaks from reality.  The 
August 2005 VA examiner found a direct relationship between 
the Veteran's PTSD and depression, and the October 2007 VA 
examiner found that her major depressive disorder evolved 
into bipolar disorder.  Even though the October 2008 VA 
examiner found that only the Veteran's bipolar disorder 
worsened, the Board gives the Veteran the benefit of the 
doubt, as these disabilities were originally found to be 
interrelated.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In view of the foregoing, the Board finds that the Veteran's 
PTSD symptomatology is productive of total occupational 
inadaptability and it more nearly approximates total social 
impairment.  Therefore, the Veteran's PTSD most closely meets 
the criteria for a 100 percent disability rating as of June 
8, 2006, but not before.  See 38 C.F.R. §§ 4.7, 4.130, 
General Rating Formula for Mental Disorders.  




ORDER

For the period from October 29, 2002 to June 7, 2006, 
entitlement to a 70 percent schedular rating for service-
connected PTSD is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

From June 8, 2006, entitlement to a 100 percent schedular 
rating for service-connected PTSD is granted, subject to the 
law and regulations governing the payment of VA monetary 
benefits.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


